Allowability Notice

		Reason for allowance
Claims 1, 3-5, 7, 9-11, 13, 15-17 are allowed.
The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose the combination including at least the limitations of:
(Claims 1, 7, 13) “…. identifying, by a processing device on a client device, a remote device to be managed by the client device via a remote dashboard console executable by the processing device on the client device, wherein the remote device comprises a graphical interface;

transmitting, by the processing device on the client device to the remote device, a remote dashboard agent to be installed on the remote device, wherein the remote dashboard agent scans the remote device to identify a plurality of remote device applications installed on the remote device that the client device has been granted a permission by the remote device to execute, wherein each of the plurality of remote device applications are selected by a user of the remote device via a dialogue box to establish the permission:

 receiving, by the remote dashboard console on the client device from the remote dashboard agent installed on the remote device, a first set of plug-ins configured to control execution of the plurality of remote device applications identified by the remote dashboard agent as having been granted the permission to execute



executing on the remote device, by the processing device on the client device using the first plug-in of the set of plug-ins, the target application of the plurality of remote device applications, wherein, prior to the executing of the target application, configuring, by the remote dashboard agent, the graphical interface of the remote device to not display any visual indication corresponding to any activity occurring during and as a result of the execution by the client device of the target application on the remote device, wherein a processing workload corresponding to the executing of the target application is performed by one or more hardware components of the client device”

As dependent claims 3-5, 9-11, 15-17 are depend from an allowable base claim, they are at least allowable for the same reasons as noted above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erik Stitt whose telephone number is (571)270-5064.  The examiner can normally be reached on M-F 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Savla, Arpan, can be reached on (571) 272-1077.The fax phone number for the organization where this application or proceeding is assigned is 571-270-6064.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EVS


/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145